Citation Nr: 1623617	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals, removal chalazion right eye disability.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a cardiac disability to include, ischemia heart disease status post myocardial infarct.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from February 1962 to January 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in April 2016.  A transcript of the hearing has been associated with the claim file.

The Board notes that in a January 2016 rating decision, the RO denied entitlement to especially adaptive housing, and increased disabilities for migraine headaches and residuals of a traumatic brain injury (TBI), among other issues.  Later that same month, the Veteran disagreed with the denials of the three issues noted herein.  In a February 2016 letter, the RO acknowledged the notice of disagreement and provided the Veteran with notice as to the subsequent appellate procedures.  It is clear that the RO is continuing to work on these issues and therefore, a remand for the issuance of a statement of the case under Manlicon v. West, 12 Vet. App. 238 (1999), is not needed at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the April 2016 hearing, the Veteran testified that his hypertension, right eye disability, lumbar spine disability and heart disability to include ischemic heart disease, were aggravated by his service-connected TBI.  He further testified that he continued to have ongoing treatment at the Dublin VA Medical Center (VAMC) and that his treating physicians at the VA had told him the claimed disabilities had been aggravated by the service connected TBI.

The Board has very carefully reviewed all of the VA outpatient treatment records that have been associated with the claim file.  However, nothing within the VA outpatient treatment records on file reveal any findings of an association between the service-connected TBI and the Veteran's right eye, hypertension, lumbar spine or heart condition.  The most recent records date to November 2015.  Since the Veteran has stated he is undergoing ongoing treatment, the Board finds that, to ensure due process, all VA outpatient treatment records since November 2015 should be obtained and associated with the claim file.  It is noted that the Veteran testified he was being referred and seen by specialists in and outside of the VAMC.  In requesting all outstanding records, any records of any referrals should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file all outstanding VA treatment records from the VAMC in Dublin Georgia for the Veteran from November 2015 to the present.  It is noted that the Veteran has stated that he has been referred and seen by specialists in and outside of the VAMC.  In requesting all outstanding records, any records of any referrals should also be obtained.  All efforts to obtain the outstanding records should be clearly documented in the claim file.  

2. Thereafter, review the claim file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




